DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
The amendment, filed 10 February 2022, been entered in full. Claims 1-49 are canceled. New claims 50-69 are entered. Claims 50-69 are under examination.

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 16 March 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Specification 

The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (para 0591, line 2). The specification should be reviewed for improper recitation of hyperlinks. All such recitations should be deleted or amended such that the hyperlinks and/or other form of browser-executable code are rendered inactive.  See MPEP § 608.01.


	
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-58, 60 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite because they depend from a canceled claim (i.e. claim 1). 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering to a subject in need thereof a chorionic gonadotropin carboxy terminal peptide (CTP)-modified coagulation Factor VII (FVII) polypeptide selected from: a. a CTP-modified coagulation FVII polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 25 and amino acids 39-528 of SEQ ID NO: 25, or b. an activated CTP-modified Factor VII (FVIIa) polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 25 and amino acids 39-528 of SEQ ID NO: 25, wherein said increasing patient compliance is achieved by reducing the frequency of administration of said coagulation factor polypeptide in a coagulation factor therapy, as compared to an unmodified coagulation factor. 
does not reasonably provide enablement for:
A method of increasing patient compliance in the use of a coagulation factor therapy in a human subject comprising administering to a subject in need thereof a chorionic gonadotropin carboxy terminal peptide (CTP)-modified coagulation Factor VII (FVII) polypeptide selected from: a. a CTP-modified coagulation FVII polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 25 and amino acids 39-528 of SEQ ID NO: 25, or b. an activated CTP-modified Factor VII (FVIIa) polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 25 and amino acids 39-528 of SEQ ID NO: 25.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	The instant claims are drawn to a method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering to a subject in need thereof a chorionic gonadotropin carboxy terminal peptide (CTP) modified coagulation Factor VII (FVII) polypeptide (SEQ ID NO:25 or amino acid residues 39-528 of SEQ ID NO:25).
The specification teaches that the conjugated coagulation factor of the invention is used in the same manner as an unmodified conjugated coagulation factor. The conjugated coagulation factor of the invention has an increased circulating half-life and plasma residence time, decreased clearance, and increased clinical activity in vivo. The specification teaches that due to the improved properties of the conjugated coagulation factor as described herein, this conjugate is administered less frequently than the unmodified form of the same coagulation factor (paras 0195 and 0287). The instant specification teaches fusion of CTP at the C-terminus to FVII, fusion of 1-5 CTPs considerably increased the half-life and AUC of FVII in a CTP proportional manner, suggesting that as the CTP portion of the molecule increases, FVII longevity and stability is significantly improved while maintaining its initial in vitro clotting activity (para 0547). 
	The instant claims are not enabled for the full scope for the following reasons:
Weiss et al. discusses non-compliancy in patients and describes medication compliance as the extent to which the patient follows mutually agreeable instructions, or the extent to which actual drug taking behavior matches the prescribed regimen (page 419). Weiss et al. teach that many factors contribute to non-compliance such as side effects, stigma, poor physician-patient relationship, disruption in lifestyle, cultural and family pressures, financial difficulty, and complexity of treatment programs (page 420). Weiss et al. teach that several techniques can likely be used to improve overall patient compliance such an open doctor-patient relationship, simplify the pharmacologic regimen, address concerns of side effects, electronic reminder systems (pages 421-422)(Reference submitted by Applicant; Current Treatment Options in Neurology 7:419-425, 2005). 
Claxton et al. discuss the association between medication compliance and dose regimens. Claxton et al. state that compliance is significantly higher for once daily versus 3 times daily; once daily versus 4 times daily and twice daily versus 4 times daily regimens. Claxon et al. teach simpler, less frequent dosing regimens result in better compliance across a variety of therapeutic classes (pages 1296-1297 and 1304)(Reference submitted by Applicant; Clinal Therapeutics Volume 23/No. 8; 2001). 
Coleman et al. teach that patients with chronic diseases are most adherent to medication regimens that require them to take drugs once daily compared with more frequent dosing regimens based on electronic measurement of adherence. Coleman et al. teach that twice-daily, 3-times daily, and 4-times daily dosing regimens had progressively lower weighted mean adherence rates compared with once-daily regimens, a finding that was robust to multiple adherence definitions. Coleman et al. teach that even the use of once-daily regimens did not guarantee perfect adherence therefore, one can conclude that frequency is not the only modifier of adherence (pages 534-535). Coleman et al. teach that although the heterogeneous population precludes the ability to draw firm conclusions regarding specific diseases and adherence rates, their analysis demonstrated an inverse relationship between medication adherence and dosing frequency in patients with chronic disease (page 536)(Reference submitted by Applicant; J Managed Care Pharm. 2012;18(7):527-39).
Thus, the art evidences that there are many factors contribute to medicine compliancy in patient, such as reducing dosing frequency. 
Due to the inherent unpredictability in the field and the lack of guidance in the specification regarding a correlation between increasing patient compliance and administering a coagulation factor to a subject without demonstrating reduced administration frequency; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes that many factors (dosing frequency, side effects, stigma, financial difficulty, etc.) affect patient compliance; and the breadth of the claims which fail to recite proper limitations regarding medication compliance, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 50, 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-29 of U.S. Patent No. 9,458,444 in view of Coleman et al. (Clinal Therapeutics Volume 23/No. 8; 2001).
The instant claims are drawn to a method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering to a subject in need thereof a chorionic gonadotropin carboxy terminal peptide (CTP) modified coagulation Factor VII (FVII) polypeptide or activated CTP-modified Factor VII (FVIIa)(SEQ ID NO:25 or amino acid residues 39-528 of SEQ ID NO:25 or SEQ ID NO:46). The claims are further drawn to wherein said increasing patient compliance is achieved by reducing the frequency of administration of said coagulation factor polypeptide in a coagulation therapy, as compared to an unmodified coagulation factor. 
  	The claims are further drawn to wherein at least one CTP consists of an amino acid sequence selected from the group consisting of SEQ ID NO:1 and SEQ ID NO:2. The claims are further drawn to wherein at least one CTP is glycosylated, at least one CTP is truncated, at least one CTP is attached to said coagulation Factor VII polypeptide via a linker, wherein said linker is a polypeptide. 
	The claims of U.S. Patent No. 9,458,444 teach a method of reducing the dosing frequency of a coagulation factor, comprising the step of attaching three chorionic gonadotropin carboxy terminal peptides (CTPs) to the carboxy terminus of said coagulation factor, thereby reducing the dosing frequency of said coagulation factor, wherein at least one CTP is optionally attached to said coagulation factor via a linker, and wherein said coagulation factor is selected from Factor VII (FVII) and activated Factor VII (FVIIa). The claims further teach wherein the sequence of at least one CTP is selected from the group consisting of: SEQ ID NO:1 and SEQ ID NO: 2.  The claims further teach wherein at least one CTP is glycosylated, at least one CTP is truncated, wherein said linker is a peptide bond. 
The claims further teach wherein the sequence of said CTP-modified coagulation factor is set forth in SEQ ID NO:25 or wherein the sequence of said CTP-modified coagulation factor is set forth in SEQ ID NO:46.  Instant SEQ ID NO:25 is 100% identical to SEQ ID NO:25 of U.S. Patent No. 9,458,444. See below, Sequence Search A, result number 10.  SEQ ID NO:46 of U.S. Patent No. 9,458,444 is SEQ ID NO:25 without the signal peptide. (i.e. amino acid residues 1-38). 
	MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." 
In the instant case, U.S. Patent No. 9,458,444 teaches the method of the invention enables reduction in the dosing frequency of a coagulation factor by modifying the coagulation factor with CTPs as described herein (para 64, lines 6-12).  This means reduced administration of the coagulation factor. 
The claims of U.S. Patent No. 9,458,444 do not teach a method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering said coagulation factor. 
Claxton et al. discusses the association between medication compliance and  dose regimens. Claxton et al. states that compliance is significantly higher for once daily versus 3 times daily; once daily versus 4 times daily and twice daily versus 4 times daily regimens. Claxon et al. teach simpler, less frequent dosing regimens result in better compliance across a variety of therapeutic classes (pages 1296-1297 and 1304).
	It would have been obvious for one of ordinary skill in the art at the time the was made to modify a method of reducing the dosing frequency of a coagulation factor, comprising the step of attaching three chorionic gonadotropin carboxy terminal peptides (CTPs) to the carboxy terminus of said coagulation factor, thereby reducing the dosing frequency of said coagulation factor, wherein at least one CTP is optionally attached to said coagulation factor via a linker, and wherein said coagulation factor is selected from FVII and FVIIa  (i.e. SEQ ID NOs 25 or 46), as taught in the claims U.S. Patent No. 9,458,444, by using the method to increase patient compliance of coagulation factor therapy in a human subject comprising administering said coagulation. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success because a reduced dosing frequency means reduced administration. Claxon et al. teach simpler, less frequent dosing regimens result in better compliance across a variety of therapeutic classes

2.  Claims 50, 52-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-41 of U.S. Patent No. 10,144,921 in view of Coleman et al. (Clinal Therapeutics Volume 23/No. 8; 2001).
	The instant claims are described above. 
	The claims of U.S. Patent No. 10,144,921 teach a method of reducing the dosing frequency of a coagulation factor, comprising the step of attaching three to five chorionic gonadotropin carboxy terminal peptides (CTPs) to the carboxy terminus of said coagulation factor, thereby reducing the dosing frequency of said coagulation factor, wherein optionally a signal peptide is attached to the amino terminus of said coagulation factor, wherein at least one CTP is optionally attached to the coagulation factor via a linker, and wherein said coagulation factor is selected from Factor VII (FVII) and activated Factor VII (FVIIa).  The claims further teach wherein the sequence of at least one CTP is selected from the group consisting of: SEQ ID NO: 1 and SEQ ID NO: 2.  The claims further teach wherein at least one CTP is glycosylated, at least one CTP is truncated, wherein said linker is a peptide bond. 
The claims further teach wherein the sequence of said CTP-modified FVII or activated FVIIa is set forth in SEQ ID NOs:25 or 46. Instant SEQ ID NO:25 is 100% identical to SEQ ID NO:25 of U.S. Patent No. 10,144,921. See below, Sequence Search A, result number 2.  SEQ ID NO:46 of U.S. Patent No. 10,144,921 is SEQ ID NO:25 without the signal peptide. (i.e. amino acid residues 1-38).
	MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970).
	In the instant case, U.S. Patent No. 10,144,921 teaches the method of the invention enable reduction in the dosing frequency of a coagulation factor by modifying the coagulation factor with CTPs as described herein (para 57, line 67-para 58, line 2). This means reduced administration of the coagulation factor.
The claims of U.S. Patent No. 10,144,921 do not teach a method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering said coagulation factor. 
Claxton et al. discusses the association between medication compliance and  dose regimens. Claxton et al. states that compliance is significantly higher for once daily versus 3 times daily; once daily versus 4 times daily and twice daily versus 4 times daily regimens. Claxon et al. teach simpler, less frequent dosing regimens result in better compliance across a variety of therapeutic classes (pages 1296-1297 and 1304).
It would have been obvious for one of ordinary skill in the art at the time the was made to modify a method of reducing the dosing frequency of a coagulation factor, comprising the step of attaching three to five chorionic gonadotropin carboxy terminal peptides (CTPs) to the carboxy terminus of said coagulation factor, thereby reducing the dosing frequency of said coagulation factor, wherein optionally a signal peptide is attached to the amino terminus of said coagulation factor, wherein at least one CTP is optionally attached to the coagulation factor via a linker, and wherein said coagulation factor is selected from FVII and FVIIa  (i.e. SEQ ID NOs 25 or 46), as taught in the claims U.S. Patent No. U.S. Patent No. 10,144,921, by using the method to increase patient compliance of coagulation factor therapy in a human subject comprising administering said coagulation. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success because a reduced dosing frequency means reduced administration. Claxon et al. teach simpler, less frequent dosing regimens result in better compliance across a variety of therapeutic classes

3.  Claims 50, 51, 53-65, 67-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,249,407.
The instant claims are drawn to a method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering to a subject in need thereof a chorionic gonadotropin carboxy terminal peptide (CTP) modified coagulation Factor VII (FVII) polypeptide or activated CTP-modified Factor VII (FVIIa)(SEQ ID NO:25 or amino acid residues 39-528 of SEQ ID NO:25 or SEQ ID NO:46). The claims are further drawn to wherein said coagulation factor therapy is for treating hemophilia or hemophilia A. The claims are further drawn to wherein said subject is a hemophilic subject or is a subject is suffering from a vitamin K deficiency. The claims are further drawn to wherein the subject is a child. The claims are further drawn wherein said administering is via the subcutaneous route.
The claims of U.S. Patent No. 9,249,407 teach a method of reducing excessive bleeding in a subject comprising administering a pharmaceutical composition comprising a CTP-modified activated FVIIa polypeptide to the subject, wherein said CTP-modified activated FVIIa polypeptide comprises a FVII polypeptide and three to five chorionic gonadotropin carboxy terminal peptides (CTPs) attached to the carboxy terminus of said CTP-modified FVII polypeptide, thereby reducing excessive bleeding in said subject. The claims further teach wherein the sequence of the modified polypeptide is selected from the group consisting of SEQ ID NO: 25, 27, 29, and 46. The claims further teach wherein said subject is afflicted with hemophilia, wherein said subject is afflicted with vitamin K deficiency, wherein the subject is a human child. The claims further teach wherein said administering is via the subcutaneous route.
Instant SEQ ID NO:25 is 100% identical to SEQ ID NO:25 of U.S. Patent No. 9,249,407.  See below, Sequence Search A, result number 9.  SEQ ID NO:46 of U.S. Patent No. 9,249,407 is SEQ ID NO:25 without the signal peptide. (i.e. amino acid residues 1-38).
It would have been obvious for one of ordinary skill in the art at the time the was made to modify a method of reducing excessive bleeding in a subject, the method comprising the step of administering a pharmaceutical composition comprising a CTP-modified activated FVIIa polypeptide to the subject (SEQ ID NO: 25) to make the instant invention. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons. Both sets of claims teach administering the same CTP-modified coagulation factor to subjects afflicted with hemophilia, afflicted with vitamin K deficiency or wherein the subject is a human child.

4.  Claims 50, 51, 53-65, 67 and 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.  10,119,132.
The instant claims are drawn to a method of increasing patient compliance in the use of a coagulation factor therapy in a human subject, comprising administering to a subject in need thereof a chorionic gonadotropin carboxy terminal peptide (CTP) modified coagulation Factor VII (FVII) polypeptide or activated CTP-modified Factor VII (FVIIa)(SEQ ID NO:25 or amino acid residues 39-528 of SEQ ID NO:25 or SEQ ID NO:46). The claims are further drawn to wherein said coagulation factor therapy is for treating hemophilia or hemophilia A. The claims are further drawn to wherein said subject is a hemophilic subject. The claims are further drawn to wherein the subject is a child. The claims are further drawn wherein said administering is via the subcutaneous or intravenous route.
The claims of 1-10 of U.S. Patent No.  10,119,132 teach a method of treating hemophilia A in a subject, comprising administering a CTP-modified Factor VII (FVII) polypeptide to said subject, wherein said CTP-modified Factor VII (FVII) polypeptide consists of a coagulation Factor VII (FVII) polypeptide and three chorionic gonadotropin carboxy terminal peptides (CTPs) attached to the carboxy terminus of said coagulation FVII polypeptide. The claims further teach wherein the sequence of said CTP-modified FVII polypeptide is selected from the group consisting of SEQ ID NO: 25 and SEQ ID NO: 46.  The claims further teach wherein the subject is a human child.  The claims further teach wherein said administering is via the subcutaneous route.
Instant SEQ ID NO:25 is 100% identical to SEQ ID NO:25 of U.S. Patent No. 10,119,132.  See below, Sequence Search A, result number 1.  SEQ ID NO:46 of U.S. Patent No. 10,119,132 is SEQ ID NO:25 without the signal peptide. (i.e. amino acid residues 1-38).
It would have been obvious for one of ordinary skill in the art at the time the was made to modify a method of treating hemophilia A in a subject, comprising administering a CTP-modified Factor VII (FVII) polypeptide to said subject, wherein said CTP-modified Factor VII (FVII) polypeptide consists of a coagulation Factor VII (FVII) polypeptide and three chorionic gonadotropin carboxy terminal peptides (CTPs) attached to the carboxy terminus of said coagulation FVII polypeptide (SEQ ID NO: 25) to make the instant invention. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success for the following reasons. Both sets of claims teach administering the same CTP-modified coagulation factor to subjects afflicted with hemophilia A.


CLOSEST PRIOR ART: Fares et al. (Reference submitted by Applicant; US 2009/0312254; 12/17/2009, priority date 6/2/2009). 
	Fares et al. teach a polypeptide comprising at least three carboxy-terminal peptides (CTP) of chorionic gonadotrophin attached to a cytokine (para 0002). In one embodiment, the present invention provides a polypeptide comprising a cytokine, one chorionic gonadotrophin carboxy terminal peptide (CTP) attached to an amino terminus of the cytokine, and two chorionic gonadotrophin carboxy terminal peptides attached to a carboxy terminus of the cytokine. In another embodiment, the present invention further provides a method of reducing a dosing frequency of a cytokine, comprising the step of attaching one chorionic gonadotrophin carboxy terminal peptide to an amino terminus of the cytokine and two chorionic gonadotrophin carboxy terminal peptides to a carboxy terminus of the cytokine, thereby reducing a dosing frequency of a cytokine.
In another embodiment, the present invention further provides a method of increasing compliance in the use of cytokine therapy, comprising providing to a subject in need thereof, a polypeptide comprising a cytokine, one chorionic gonadotrophin carboxy terminal peptide (CTP) attached to an amino terminus of the cytokine, and two chorionic gonadotrophin carboxy terminal peptides attached to a carboxy terminus of the cytokine, thereby increasing compliance in the use of cytokine therapy (paras 0006-0008). Fares et al. teach that in other embodiments, polypeptides of interest of the invention comprising a single CTP attached to the amino terminus and two CTP peptides attached in tandem to the carboxy terminus (paras 0039-0041).Fares et al. teach that the methods of the present invention provide Factor VIIa having additionally at least one CTP amino acid peptide on the N-terminus and at least one CTP amino acid peptide on the C-terminus for the treatment of hemophilia (para 0170). 
Fares et al. (2009/0312254) do not teach a CTP modified Factor (VII or VIIa) wherein 3 CTPs are attached to the carboxy terminus comprising SEQ ID NO:25, amino acid residues 39-528 of SEQ ID NO:25 or SEQ ID NO:46.

	
	
					Conclusion

				No claims are allowed. 
	
	

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
	


/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/22/2022









	
	
	
	
	
	

SEQUENCE SEARCH A	

This page gives you Search Results detail for the Application 17379504 and Search Result 20221108_164513_us-17-379-504-25.minpct99.rai



Title:          US-17-379-504-25
Perfect score:  2858
Sequence:       1 MVSQALRLLCLLLGLQGCLA..........PSLPSPSRLPGPSDTPILPQ 528

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2858  100.0    528  1  US-14-948-890B-25          Sequence 25, Appl
     2    2858  100.0    528  1  US-15-159-641-25           Sequence 25, Appl
     9    2858  100.0    528  12  US-13-932-839A-25         Sequence 25, Appl
    10    2858  100.0    528  12  US-13-759-860A-25         Sequence 25, Appl


    



RESULT 1
US-14-948-890B-25
; Sequence 25, Application US/14948890B
; Patent No. 10119132
; GENERAL INFORMATION
;  APPLICANT: OPKO Biologics Ltd.
;  APPLICANT:FIMA, UDI EYAL
;  APPLICANT:HART, GILI
;  TITLE OF INVENTION: LONG-ACTING COAGULATION FACTORS AND METHODS OF PRODUCING SAME
;  FILE REFERENCE: P-9520-US34
;  CURRENT APPLICATION NUMBER: US/14/948,890B
;  CURRENT FILING DATE: 2015-11-23
;  PRIOR APPLICATION NUMBER: 13/932,839
;  PRIOR FILING DATE: 2013-07-01
;  PRIOR APPLICATION NUMBER: 13/759,860
;  PRIOR FILING DATE: 2013-02-05
;  PRIOR APPLICATION NUMBER: 13/372,540
;  PRIOR FILING DATE: 2012-02-14
;  PRIOR APPLICATION NUMBER: 12/826,754
;  PRIOR FILING DATE: 2010-06-30
;  PRIOR APPLICATION NUMBER: 61/224,366
;  PRIOR FILING DATE: 2009-06-09
;  NUMBER OF SEQ ID NOS: 49
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 528
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CTP-modified Factor VII
US-14-948-890B-25

  Query Match             100.0%;  Score 2858;  DB 1;  Length 528;
  Best Local Similarity   100.0%;  
  Matches  528;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60

Qy         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120

Qy        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180

Qy        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240

Qy        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300

Qy        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360

Qy        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420

Qy        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480

Qy        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528




RESULT 2
US-15-159-641-25
; Sequence 25, Application US/15159641
; Patent No. 10144921
; GENERAL INFORMATION
;  APPLICANT: OPKO Biologics Ltd.
;  APPLICANT:FIMA, UDI EYAL
;  APPLICANT:HART, GILI
;  TITLE OF INVENTION: LONG-ACTING COAGULATION FACTORS AND METHODS OF PRODUCING SAME
;  FILE REFERENCE: P-9520-US35
;  CURRENT APPLICATION NUMBER: US/15/159,641
;  CURRENT FILING DATE: 2016-05-19
;  PRIOR APPLICATION NUMBER: 13/759,860
;  PRIOR FILING DATE: 2013-02-05
;  PRIOR APPLICATION NUMBER: 13/372,540
;  PRIOR FILING DATE: 2012-02-14
;  PRIOR APPLICATION NUMBER: 12/826,754
;  PRIOR FILING DATE: 2010-06-30
;  PRIOR APPLICATION NUMBER: 61/224,366
;  PRIOR FILING DATE: 2009-06-09
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 528
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CTP-modified Factor VII
US-15-159-641-25

  Query Match             100.0%;  Score 2858;  DB 1;  Length 528;
  Best Local Similarity   100.0%;  
  Matches  528;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60

Qy         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120

Qy        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180

Qy        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240

Qy        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300

Qy        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360

Qy        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420

Qy        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480

Qy        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528





RESULT 9
US-13-932-839A-25
; Sequence 25, Application US/13932839A
; Patent No. 9249407
; GENERAL INFORMATION
;  APPLICANT: Opko Biologics Ltd.
;  APPLICANT:FIMA, UDI EYAL
;  APPLICANT:HART, GILI
;  TITLE OF INVENTION: LONG-ACTING COAGULATION FACTORS AND METHODS OF PRODUCING SAME
;  FILE REFERENCE: P-9520-US20
;  CURRENT APPLICATION NUMBER: US/13/932,839A
;  CURRENT FILING DATE: 2013-07-01
;  PRIOR APPLICATION NUMBER: 13/759,860
;  PRIOR FILING DATE: 2013-02-05
;  PRIOR APPLICATION NUMBER: 13/372,540
;  PRIOR FILING DATE: 2012-02-14
;  PRIOR APPLICATION NUMBER: 12/826,754
;  PRIOR FILING DATE: 2010-06-30
;  PRIOR APPLICATION NUMBER: 61/224,366
;  PRIOR FILING DATE: 2009-06-09
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 528
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CTP-modified Factor VII
US-13-932-839A-25

  Query Match             100.0%;  Score 2858;  DB 12;  Length 528;
  Best Local Similarity   100.0%;  
  Matches  528;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60

Qy         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120

Qy        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180

Qy        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240

Qy        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300

Qy        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360

Qy        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420

Qy        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480

Qy        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528
 







RESULT 10
US-13-759-860A-25
; Sequence 25, Application US/13759860A
; Patent No. 9458444
; GENERAL INFORMATION
;  APPLICANT: Opko Biologics Ltd.
;  APPLICANT:FIMA, UDI EYAL
;  APPLICANT:HART, GILI
;  TITLE OF INVENTION: LONG-ACTING COAGULATION FACTORS AND METHODS OF PRODUCING SAME
;  FILE REFERENCE: P-9520-US17
;  CURRENT APPLICATION NUMBER: US/13/759,860A
;  CURRENT FILING DATE: 2013-02-05
;  PRIOR APPLICATION NUMBER: 13/372,540
;  PRIOR FILING DATE: 2012-02-14
;  PRIOR APPLICATION NUMBER: 12/826,754
;  PRIOR FILING DATE: 2010-06-30
;  PRIOR APPLICATION NUMBER: 12/401,746
;  PRIOR FILING DATE: 2009-03-11
;  PRIOR APPLICATION NUMBER: 11/700,910
;  PRIOR FILING DATE: 2007-02-01
;  NUMBER OF SEQ ID NOS: 47
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 528
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: CTP-modified Factor VII
US-13-759-860A-25

  Query Match             100.0%;  Score 2858;  DB 12;  Length 528;
  Best Local Similarity   100.0%;  
  Matches  528;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVSQALRLLCLLLGLQGCLAAVFVTQEEAHGVLHRRRRANAFLEELRPGSLERECKEEQC 60

Qy         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SFEEAREIFKDAERTKLFWISYSDGDQCASSPCQNGGSCKDQLQSYICFCLPAFEGRNCE 120

Qy        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 THKDDQLICVNENGGCEQYCSDHTGTKRSCRCHEGYSLLADGVSCTPTVEYPCGKIPILE 180

Qy        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KRNASKPQGRIVGGKVCPKGECPWQVLLLVNGAQLCGGTLINTIWVVSAAHCFDKIKNWR 240

Qy        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NLIAVLGEHDLSEHDGDEQSRRVAQVIIPSTYVPGTTNHDIALLRLHQPVVLTDHVVPLC 300

Qy        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LPERTFSERTLAFVRFSLVSGWGQLLDRGATALELMVLNVPRLMTQDCLQQSRKVGDSPN 360

Qy        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ITEYMFCAGYSDGSKDSCKGDSGGPHATHYRGTWYLTGIVSWGQGCATVGHFGVYTRVSQ 420

Qy        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 YIEWLQKLMRSEPRPGVLLRAPFPSSSSKAPPPSLPSPSRLPGPSDTPILPQSSSSKAPP 480

Qy        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PSLPSPSRLPGPSDTPILPQSSSSKAPPPSLPSPSRLPGPSDTPILPQ 528